PER CURIAM.
This is an appeal from the denial of a motion to vacate a final judgment filed pursuant to Florida Rule of Civil Procedure 1.540(b). We have examined the record and find that the defendant/appellant’s affidavit filed in support of this motion does not contain facts sufficient to support relief under Rule 1.540(b). In addition, no record of the hearing on the motion has been filed with this court and we are advised by appellate counsel for the parties that no court reporter was present at the hearing. We note that appellate counsel was not trial counsel. The order below is, therefore, affirmed.
AFFIRMED.
LETTS, MOORE and BERANEK, JJ., concur.